Citation Nr: 0820975	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD), prior to July 1, 2007.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from July 2, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).  

A November 2007 rating decision granted the veteran an 
increased disability rating from 50 percent to 70 percent for 
PTSD, effective from July 29, 2005. The veteran has not 
indicated that he is satisfied with this evaluation.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).  

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in May 2008, a transcript of which 
has been associated with the record.  In view of the 
veteran's testimony that he is currently unemployed as a 
result of his service-connected PTSD, currently rated as 70 
percent disabling, the issue of entitlement to a total 
disability rating based on individual unemployability to due 
service-connected disabilities (TDIU) is hereby referred to 
the RO for appropriate action.

The issue of entitlement to a disability rating in excess of 
70 percent for PTSD from July 2, 2007 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Prior to July 1, 2007, the service-connected PTSD is shown to 
be productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood and the inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an increased disability rating higher than 
70 percent for PTSD has not been met prior to July 1, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted the veteran's service connection claim for 
PTSD in March 2005 and assigned a disability rating of 50 
percent with an effective date of January 2003.  A subsequent 
August 2005 RO decision confirmed and continued the 50 
percent disability rating.  The RO increased the disability 
rating to 70 percent in November 2007 with an effective date 
of July 2005.  The Board acknowledges that the veteran has 
been seeking regular treatment for his PTSD symptoms as 
demonstrated by a VA examination report, VA treatment 
records, and progress reports for PTSD treatment contained in 
the evidence of record.  

The Board also notes that even though the RO assigned a 70 
percent disability rating, the veteran continues to seek an 
even higher rating.  As part of his appeal, the veteran 
participated in a May 2008 hearing with a member of the 
Board.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating,  separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A recent decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary. 

A 70 percent rating is warranted for PTSD for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideations; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, DC 9411.

In conjunction with the May 2008 hearing noted above, the 
veteran informed the Board of additional evidence submitted 
to show continued treatment of his PTSD while trying to show 
an increase in severity of his PTSD.  (See page 12 hearing 
transcript).  This evidence consists of records dated April 
2006, January 2007, April 2007, and July 2007 from the VA's 
Counseling Consortium for PTSD - Clinical Treatment Plan.  At 
the time of the hearing, the July 1, 2007 Consortium record 
represented the most recent medical evidence showing 
continued treatment for PTSD.

In this decision, the Board considers whether the medical 
evidence submitted up to July 1, 2007 shows that the veteran 
meets the rating criteria for a 100 percent disability 
rating.  38 C.F.R. § 4.130, DC 9411.  The relevant evidence 
addressing the current severity of the veteran's PTSD 
consists of a February 2006 VA examination for PTSD, records 
dated April 2006, January 2007, April 2007, and July 2007 
from the VA's Counseling Consortium for PTSD - Clinical 
Treatment Plan, and VA treatment records from July 2005 to 
March 2007.  

Upon review of all of the relevant evidence identified above 
in conjunction with the applicable laws and regulations, the 
Board finds that the veteran's psychiatric symptoms do not 
meet the schedular criteria for a 100 percent disability 
rating prior to July 1, 2007.  While there is evidence that 
the veteran intermittently suffers from hallucinations and/or 
delusions, and perhaps isolated instances of suicidal 
ideation, overall the veteran is not shown to have manifested 
the criteria for a 100 percent rating.  The assignment of a 
100 percent rating requires persistent symptoms of 
hallucinations or delusions, grossly inappropriate behavior 
and impairment of thought process or communication; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  The medical evidence available 
simply does not show that the veteran suffers from the 
symptoms necessary for a 100 percent rating.  

Indeed, the symptoms that are manifested, as reported in the 
medical evidence of record, reveal symptoms primarily of 
anger, reliving experiences from Vietnam, sleep problems, 
relationship problems, concentration, and detachment. The 
Board finds that all of these symptoms are more consistent 
with the symptoms associated with assigned 70 percent 
disability rating.

In evaluating the evidence, the Board has also noted the 
Global Assessment of Functioning (GAF) score of 40 assigned 
by the VA examiner in February 2006, and subsequent GAF 
scores of 45 associated with mental health clinical records 
dated in February 20036, May 2006, and December 2006.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (hereinafter "DSM-IV"); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 31-40 is defined as exhibiting "some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  A GAF of  41-50 is defined by 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  The relevant 
medical evidence reflect GAF scores of 40 to 45, which 
further demonstrates that the veteran's symptoms are 
consistent with the criteria for 70 percent rating already 
assigned.   See 38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic 
Code 9411; DSM-IV.  

For the reasons discussed above, the Board has concluded that 
the preponderance of the evidence dated prior to July 1, 2007 
shows that the veteran's PTSD symptoms more nearly 
approximates the occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and the inability to 
establish and maintain effective relationships as 
contemplated by the 70 percent disability rating as opposed 
to the 100 percent disability rating.  

Consideration has also been given to providing the veteran a 
higher rating for his service-connected PTSD on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).  The Board 
emphasizes that the Schedule for Rating Disabilities is based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  As the evidence of record does not document 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2004) is not applicable 
under the circumstances.  In this regard the Board is 
cognizant of the veteran's testimony that he is currently 
unemployed.  However, in view of the veteran's assigned 70 
percent disability rating, it is not considered unusual that 
he could not maintain his own business as a self-employed 
auto mechanic.  Whether the veteran may be entitled to a 
total disability rating based on individual unemployability 
to due service-connected disabilities (TDIU) is a matter not 
presently before the Board but which has been raised by the 
record has been referred to the RO herein for appropriate 
action. 

In conclusion, the preponderance of the evidence of record is 
against a finding that the veteran's service-connected PTSD 
has increased in severity to warrant a 100 percent disability 
rating based on evidence submitted prior to July 1, 2007.  
The Board has considered the benefit-of-the-doubt doctrine in 
adjudicating the claim for an increased rating.  However, as 
the preponderance of the evidence weighs against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990). 



Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The October 2005 letter from the RO provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
adequately informed the veteran that he should submit any 
additional evidence that he has in his possession.  The Board 
notes that the letters provided advice regarding evidence 
which could be submitted to support the claim, as is required 
by the Court of Appeals for Veterans Claims (Court) in the 
case of Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
this regard, the letters explains that the veteran should 
provide the RO with the most recent records which document 
the treatment for the condition underlying the veteran's 
claim.  The veteran should submit evidence showing that the 
service-connected PTSD has increased in severity.  The letter 
provides guidance as to what documents the veteran should 
submit to assist with the RO's review.  The veteran has 
provided treatment records from VA medical facilities, a VA 
examination report, and progress notes from participating in 
the VA's Counseling Consortium for PTSD - Clinical Treatment 
Plan.  Instructions are also included to inform the veteran 
that the VA can assist the veteran in obtaining treatment 
records from VA facilities or facilities authorized by the VA 
to provide treatments and examinations.

In addition, the veteran was provided extensive information 
regarding the rating criteria in an October 2006 Statement of 
the Case.  The veteran's PTSD claim arose from his 
disagreement with the increased valuation.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was afforded a VA 
examination.  The veteran did not participate in a hearing 
prior to July 1, 2007.  

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 


ORDER

Prior to July 1, 2007, the assignment of a disability rating 
in excess of 70 percent for service-connected PTSD is denied.


REMAND

As noted above, the veteran is currently assigned a 
disability rating of 70 percent for his service-connected 
PTSD.  The veteran now contends that his PTSD has increased 
in severity sufficient to warrant the assignment of a 
disability rating of 100 percent.  

Upon review of the evidence of record, the Board finds the 
evidence submitted after July 1, 2007 is inadequate to fully 
and fairly adjudicate the veteran's claim of entitlement to a 
disability rating in excess of 70 percent for service-
connected PTSD. Additional evidentiary development must be 
conducted before the Board can consider the issue on the 
merits.  The evidence submitted since July 1, 2007 only 
consists of transcripts from the May 2008 hearing.  However, 
the Board finds that through its review of the evidence 
submitted prior to July 1, 2007, the May 2008 transcripts, 
and the absence of a complete VA examination since February 
2006, more than 2 years ago, the Board finds that another 
examination is needed to gain an accurate assessment of the 
veteran's service-connected PTSD since July 2, 2007.

As such, the VA has a duty to afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v. Principi, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA mental 
health records from July 2, 2007, which 
are not already of record, including any 
progress reports from the VA's Counseling 
Consortium for PTSD - Clinical Treatment 
Plan.  


2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to assess the current severity of his 
PTSD symptoms.  The claims folder should 
be made available to and reviewed by the 
VA examiner before the examination.  All 
indicated tests and studies should be 
completed and all clinical findings 
should be reported in detail.  The 
examination shall be conducted in 
compliance with the requirements of 
38 C.F.R. §§ 4.125, 4.126, 4.130.  The 
examination report should indicate if 
veteran's entire medical file was 
reviewed as it pertains to his service-
connected PTSD. The VA clinician is 
specifically requested to include a  GAF 
score and an explanation of what the 
assigned score represents.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
disability rating in excess of 70 percent 
for PTSD.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal since 
the November 2007 SSOC.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


